Citation Nr: 1644646	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  06-37 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral tinea pedis.

2.  Entitlement to an initial evaluation for right lobe bronchiectasis with chronic obstructive pulmonary disease (COPD) in excess of 10 percent prior to November 20, 2007, in excess of 30 percent from November 20, 2007 through February 19, 2015, and in excess of 60 percent from February 20, 2015.

3.  Entitlement to service connection for emphysema, to include as secondary to the service-connected right lobe bronchiectasis with COPD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran appellant had active service from June 1966 to June 1970, including a year in Vietnam.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

While the case was in appellate status, the appellant's initial disability evaluation for his pulmonary disability was increased from 10 percent to 30 percent, effective from November 20, 2007, and from 30 to 60 percent effective from February 20, 2015.  However, it is presumed that the appellant is seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the assigned evaluation at issue does not represent the maximum rating available for the pulmonary disability, the appellant's increased rating claim has remained in appellate status.  Therefore, the pulmonary issue on appeal is as listed on the title page.

The Veteran testified before the undersigned Veterans Law Judge in April 2013 at a Travel Board hearing at the above VARO; a transcript is of record.

This claim was previously before the Board in September 2013 and October 2014, at which time the Board remanded it for additional development.  The requested development on the issues of service connection for emphysema and increased evaluations for right lobe bronchiectasis with COPD has been completed, and the claim is properly before the Board for appellate consideration.  The October 2014 Board remand noted that private treatment records dated in 2013 had not been discussed in a supplemental statement of the case (SSOC).  The Board notes that it is implied that the evidence was considered in the SSOCs issued subsequent to its submission, and that it is considered herein.

The issue of service connection for a left lung disability has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an increased evaluation for bilateral tinea pedis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to January 14, 2005, the right lobe bronchiectasis COPD was not characterized by FEV-1 of 56 to 70 percent of expected, FEV-1/FVC of 56 to 70 percent, or DLCO 56 to 65 percent of expected; incapacitating episodes of infection of two to four weeks total duration per year; or daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged antibiotic usage more than twice a year.

2.  From January 14, 2005 through February 19, 2015, the right lobe bronchiectasis COPD was not characterized by FEV-1 of 40 to 55 percent of expected, FEV-1/FVC of 40 to 55 percent, or DLCO 40 to 55 percent of expected, or maximum oxygen consumption of 15 to 20 ml/kg; bronchiectasis with incapacitating episodes of infection of four to six weeks total duration per year; or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.
3.  From February 20, 2015, the right lobe bronchiectasis COPD has not been characterized by FEV-1 less than 40 percent of predicted value; FEV-1/FVC less than 40 percent; DLCO (SB) less than 40-percent predicted; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; outpatient oxygen therapy; or incapacitating episodes of infection of at least six weeks total duration per year.

4.  The record does not reflect that the Veteran's emphysema is causally or etiologically related to service or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent prior to January 14, 2005 have not been met; the criteria for an evaluation of 30 percent and no greater from January 14, 2005 through November 19, 2007 have been met; the criteria for an evaluation in excess of 30 percent from November 20, 2007 through February 19, 2015 have not been met; and the criteria for an evaluation in excess of 60 percent from February 20, 2015 have not been met for right lobe bronchiectasis with COPD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6601 (2015).
	
2.  The criteria for service connection for emphysema, to include as secondary to the service-connected right lobe bronchiectasis with COPD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claim, and additional opinions were obtained, most recently in June 2015.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 6601 for bronchiectasis, a 10 percent evaluation is assigned for intermittent productive cough with acute affection requiring a course of antibiotics at least twice a year.  A 30 percent evaluation is assigned for bronchiectasis with incapacitating episodes (an incapacitating episode is one that requires bedrest and treatment by a physician) of infection of two to four weeks total duration per year or; daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent evaluation is assigned for bronchiectasis with incapacitating episodes of infection of four to six weeks total duration per year, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  A 100 percent evaluation is assigned for bronchiectasis with incapacitating episodes of infection of at least six weeks total duration per year.  It can also be rated under Diagnostic Code 6600, chronic bronchitis.

Diagnostic Code 6600 provides ratings for chronic bronchitis.  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

In order to qualify for a 30 percent evaluation, the next highest available, prior to November 20, 2007, the record would have to show incapacitating episodes (an incapacitating episode is one that requires bedrest and treatment by a physician) of infection of two to four weeks total duration per year or; daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year or an FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601.  

A March 2001 chest x-ray from VA treatment showed no active pulmonary disease.  The Veteran complained of recurrent pneumonias that had occurred four or five time since military service.  It was noted to be in remission.  December 2004 pulmonary function testing showed an FEV-1 that was 100 percent of predicted and FEV-1/FVC that was 95 percent of predicted.  DLCO was not tested.  At January 14, 2005 pulmonary function testing, FEV-1 was 100 percent of predicted, FEV-1/FVC was 67 percent, and DLCO was 77 percent of predicted.   Therefore, the Veteran qualified for a 30 percent evaluation from January 15, 2005.  See 38 C.F.R. § 4.97, Diagnostic Code 6600.  The record does not show that the Veteran met the rating criteria for an evaluation in excess of 10 percent prior to January 14, 2005.  See 38 C.F.R. § 4.97, Diagnostic Code 6600, 6601.

To qualify for a 60 percent evaluation, the next highest available, from January 15, 2005 through February 19, 2015, the record would have to show bronchiectasis with incapacitating episodes of infection of four to six weeks total duration per year, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously or FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601.  

The Veteran has a VA examination in October 2006 at which he reported no productive cough, sputum, or haemoptysis.  He had dyspnea on exertion walking two and a half blocks.  At November 2006 pulmonary function testing, FEV-1 was 85 percent of predicted, FEV-1/FVC was 94 percent, and DLCO was 82 percent of predicted.  The Veteran had a hearing in January 2007 before a decision review officer at which he described getting winded easily.

The Veteran had another VA examination in July 2007 at which he reported exertional dyspnea accompanied by chest pain during his usual chores.  At pulmonary function testing, FEV-11 was 69 percent of predicted, FEV-1/FVC was 60 percent, and DLCO was not recorded.  The Veteran had pulmonary function testing in June 2008 at which FEV-1 was 85 percent of predicted, FEV-1/FVC was 56 percent, and DLCO was 93 percent of predicted.  At a September 2008 VA examination the Veteran said that he had occasional episodes that were minimally productive of clear sputum.  The cough was mainly dry, and there was no hemoptysis or anorexia.  His main problem was shortness of breath upon chores like mowing the lawn or cleaning his four bedroom home.

The Veteran underwent another VA examination in April 2009, and the examiner noted that the June 2008 pulmonary function testing showed better lung volume compared to 2005.  There was dyspnea when walking more than two blocks and wheezing attacks daily on doing exertional activities such as yard work and vacuuming.  He denied spontaneous attacks, and the functional status between wheezing attacks was described as fair.  At June 2009 pulmonary function testing, FEV-1 was 11 percent of predicted, FEV-1/FVC was 22 percent, and DLCO could not be measured due to dyspnea.  The testing report noted that a restrictive ventilatory defect was present and that lung volume was much reduced compared to the old studies.  There was either a technical error in this study or a different process in the lungs was imposed on the underlying COPD.  Clinical correlation was recommended.  The Veteran was short of breath from talking and did not have much breath on exertion.  He had another VA examination in July 2009 at which it was noted that the Veteran had dyspnea on walking two blocks.  At October 2009 pulmonary function testing, FEV-1 was 75 percent of predicted, FEV-1/FVC was 65 percent, and DLCO was 67 percent of predicted.

At a June 2010 VA general medicine examination the Veteran reported shortness of breath that restricted daily activities and chores and shortness of breath when bending over.  The Veteran had pulmonary function testing in May 2011 at which FEV-1 was 70 percent of predicted, FEV-1/FVC was 63 percent, and DLCO was 66 percent of predicted.  The Veteran testified at the June 2013 Board hearing that walking two or three blocks and then walking up four stairs to the house caused him to become winded.  He had a VA examination in October 2013 at which it was noted that he had not had any incapacitating episodes of infection due to bronchiectasis.  The impairment was mild and the Veteran was not on any treatment or oxygen therapy.

The only pulmonary function testing showing the Veteran exceeding the criteria for a 30 percent evaluation prior to February 20, 2015 was from June 2009.  The Board finds that those test results are not probative.  The examiner wrote that there was either a technical error in this study or a different process in the lungs was imposed on the underlying COPD.  Clinical correlation was recommended.  The Veteran was short of breath from talking and did not have much breath on exertion.  October 2009 testing showed improved lung function.  The record also does not show incapacitating episodes four to six weeks a year or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost constantly.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601.

In order to qualify for a 100 percent evaluation, the next highest available, from February 20, 2015, the record must show incapacitating episodes of infection of at least six weeks total duration per year or FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601.  At March 2015 pulmonary function testing, FEV-1 was 41 percent of predicted, FEV-1/FVC was 49 percent, and DLCO was 56 percent of predicted.  The examiner noted that the pulmonary function testing showed progressive deterioration of pulmonary function since 2006.  In addition, the record does not show that the Veteran had incapacitating episodes of infection of at least six weeks total duration per year.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601.

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right lobe bronchiectasis with COPD (i.e., shortness of breath) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about these disabilities that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, TDIU has been in effect from September 13, 2005.  The record does not show that the Veteran was unemployable due to his service-connected disabilities prior to then.

In light of the holding in Fenderson, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected right lobe bronchiectasis with COPD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).   In many cases, medical evidence is required for the evidence to be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The STRs show that in October 1969 the Veteran was treated for resolving bronchitis.  In April 1970 a chest x-ray was negative, and there was still some rhonchi in the right lung.  The Veteran indicated on a May 1970 medical history report that he had never had asthma, shortness of breath, pain or pressure in the chest, or a chronic cough.  At the June 1970 separation examination the lungs and chest were normal.

At an October 2006 VA examination the Veteran reported smoking from his time in the military until 1984.  At the examination he was diagnosed with a history of bronchitis during military service, resolved, spontaneous pneumothorax that was not likely related to military service, and bronchiectasis diagnosed in 1993.  The Veteran was noted to have a diagnosis of emphysema at May 2008 VA treatment.  The Veteran was diagnosed with pulmonary emphysema at a September 2008 VA examination.  It was noted that the Veteran stopped smoking in 1986.  An opinion on etiology was not provided.

The Veteran had a VA examination in April 2009 at which it was noted that he stopped smoking cigarettes in 1984.  The examiner felt that the Veteran had no pulmonary emphysema diagnosis based on the most recent available pulmonary function testing and chest x-ray.  Furthermore, even if the Veteran had pulmonary emphysema, it was less likely than not that it was secondary to the bronchiectasis diagnosis, which was reported in the right lower lobe area.  The examiner noted that one area in the right lower lobe bronchiectasis does not cause bilateral pulmonary emphysema.  

The Veteran had another VA examination in June 2010 at which it was noted that he had collapsed lung incidents in 1983 to 1984 followed by chronic lung infections.  He was a former pack per day smoker for five years and quit in 1984.  The examiner diagnosed the Veteran with bronchiectasis, COPD, and chronic pneumonia with spontaneous pneumothorax in remission.  No opinion was provided on etiology.

The Veteran testified at the April 2013 Board hearing that he had difficulty with coughing and shortness of breath.  August 2013 to September 2013 private treatment records show that the Veteran was hospitalized with a chief complaint of a cough associated with a fever.  The discharge diagnosis includes COPD.  A November 2013 VA examiner did not feel that there had been a diagnosis of emphysema, and therefore could not provide a nexus opinion.

In February 2015 a VA examiner opined that the Veteran has emphysema due to having COPD, which includes chronic bronchitis and emphysema.  A 2013 CT scan of the chest showed ruptured blebs, which are the manifestation of emphysema or emphysematous blebs.  Emphysema was not likely related to service because it is usually inherited or related to tobacco.  It was not related to diabetes because that affects a different body system.  The deterioration shown on pulmonary function tests since 2006 was likely due to chronic phlegm production due to the service-connected bronchiectasis.  

To whatever extent the Veteran's emphysema may be the result of his use of tobacco products, the law provides that, for claims filed after June 9, 1998, as in the instant case, service connection may not be granted for disability or death on the basis that it resulted from disease or injury attributable to the use of tobacco products during the Veteran's active service.  The record shows that the Veteran smoked a pack a day for several years.  See 38 U.S.C.A. § 1103(a) (West 2014); 38 C.F.R. § 3.300 (2015).  

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The June 2015 VA examiner noted that the Veteran's COPD includes chronic bronchitis and emphysema.  Service connection is already in effect for bronchiectasis.  Therefore, awarding service connection for emphysema would be compensating the Veteran twice for his COPD.  See 38 C.F.R. § 4.14. 

Even if granting service connection for emphysema would not be pyramiding, the preponderance of the evidence is against the claim.  There are no competent opinions of record that it is related to service on a direct basis.  The February 2015 VA examiner opined that it was related to tobacco use.  The April 2009 examiner did not feel that it was secondary to bronchiectasis because one area in the right lower lobe bronchiectasis does not cause bilateral pulmonary emphysema.  The February 2015 examiner felt that there was no relation between emphysema and the service-connected diabetes because they affect different body systems.  These opinions can be given probative value because the examiners carefully considered the Veteran's contentions and his medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

While the Veteran has made statements to the effect he emphysema that is related to service on a direct or secondary basis, he is not competent to make such determinations.  His statements on etiology are therefore not probative.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  
Because the evidence preponderates against the claims of service connection for emphysema, to include as secondary to the service-connected right lobe bronchiectasis with COPD, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Initial evaluations for right lobe bronchiectasis with COPD in excess of 10 percent prior to January 14, 2005, in excess of 30 percent from November 20, 2007 through February 19, 2015, and in excess of 60 percent from February 20, 2015 are denied, and an evaluation of 30 percent from January 14, 2005 through November 19, 2007 is granted.

Service connection for emphysema, to include as secondary to the service-connected right lobe bronchiectasis with COPD, is denied. 


REMAND

The Veteran is seeking a compensable evaluation for bilateral tinea pedis.  VA examination and treatment records show that has been treated with topical Ketoconazole, topical Lamisil, and topical clotrimazole, topical naftifine.  Under the rating criteria, the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs would qualify the Veteran for a compensable evaluation.  Therefore, the claim must be remanded to obtain a medical opinion regarding whether the medications that the Veteran has used for tinea pedis are like or similar to a corticosteroid or other immunosuppressive drug.  See Warren v. McDonald, 28 Vet. App. 194, 199 (2016).

VA treatment records to February 2015 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from February 2015 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from February 2015 to the present.

2.  Thereafter, obtain an opinion from an appropriate medical professional (hereinafter referred to as the examiner).  The Veteran need not be scheduled for an in person examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

The examiner is to provide an opinion regarding whether each of the medications that the Veteran has used for tinea pedis, including topical Ketoconazole, topical Lamisil, and topical clotrimazole, topical naftifine, are like or similar to a corticosteroid or other immunosuppressive drug.

The examiner should provide a rationale as applicable for any opinion offered.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


